 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 683 
In the House of Representatives, U. S.,

June 18, 2012
 
RESOLUTION 
Expressing the regret of the House of Representatives for the passage of laws that adversely affected the Chinese in the United States, including the Chinese Exclusion Act. 
 
 
Whereas many Chinese came to the United States in the 19th and 20th centuries, as did people from other countries, in search of the opportunity to create a better life; 
Whereas the United States ratified the Burlingame Treaty on October 19, 1868, which permitted the free movement of the Chinese people to, from, and within the United States and made China a most favored nation; 
Whereas in 1878, the House of Representatives passed a resolution requesting that President Rutherford B. Hayes renegotiate the Burlingame Treaty so Congress could limit Chinese immigration to the United States; 
Whereas, on February 22, 1879, the House of Representatives passed the Fifteen Passenger Bill, which only permitted 15 Chinese passengers on any ship coming to the United States; 
Whereas, on March 1, 1879, President Hayes vetoed the Fifteen Passenger Bill as being incompatible with the Burlingame Treaty; 
Whereas, on May 9, 1881, the United States ratified the Angell Treaty, which allowed the United States to suspend, but not prohibit, immigration of Chinese laborers, declared that Chinese laborers who are now in the United States shall be allowed to go and come of their own free will, and reaffirmed that Chinese persons possessed all the rights, privileges, immunities, and exemptions which are accorded to the citizens and subjects of the most favored nation; 
Whereas the House of Representatives passed legislation that adversely affected Chinese persons in the United States and limited their civil rights, including— 
(1)on March 23, 1882, the first Chinese Exclusion bill, which excluded for 20 years skilled and unskilled Chinese laborers and expressly denied Chinese persons alone the right to be naturalized as American citizens, and which was opposed by President Chester A. Arthur as incompatible with the terms and spirit of the Angell Treaty; 
(2)on April 17, 1882, intending to address President Arthur’s concerns, the House passed a new Chinese Exclusion bill, which prohibited Chinese workers from entering the United States for 10 years instead of 20, required certain Chinese laborers already legally present in the United States who later wished to reenter the United States to obtain certificates of return, and prohibited courts from naturalizing Chinese individuals; 
(3)on May 3, 1884, an expansion of the Chinese Exclusion Act, which applied it to all persons of Chinese descent, whether subjects of China or any other foreign power; 
(4)on September 3, 1888, the Scott Act, which prohibited legal Chinese laborers from reentering the United States and cancelled all previously issued certificates of return, and which was later determined by the Supreme Court to have abrogated the Angell Treaty; and 
(5)on April 4, 1892, the Geary Act, which reauthorized the Chinese Exclusion Act for another ten years, denied Chinese immigrants the right to be released on bail upon application for a writ of habeas corpus, and contrary to customary legal standards regarding the presumption of innocence, authorized the deportation of Chinese persons who could not produce a certificate of residence unless they could establish residence through the testimony of at least one credible white witness; 
Whereas in the 1894 Gresham-Yang Treaty, the Chinese government consented to a prohibition of Chinese immigration and the enforcement of the Geary Act in exchange for readmission to the United States of Chinese persons who were United States residents; 
Whereas in 1898, the United States annexed Hawaii, took control of the Philippines, and excluded only the residents of Chinese ancestry of these territories from entering the United States mainland; 
Whereas, on April 29, 1902, as the Geary Act was expiring, Congress indefinitely extended all laws regulating and restricting Chinese immigration and residence, to the extent consistent with Treaty commitments; 
Whereas in 1904, after the Chinese government withdrew from the Gresham-Yang Treaty, Congress permanently extended, without modification, limitation, or condition, the prohibition on Chinese naturalization and immigration; 
Whereas these Federal statutes enshrined in law the exclusion of the Chinese from the democratic process and the promise of American freedom; 
Whereas in an attempt to undermine the American-Chinese alliance during World War II, enemy forces used the Chinese exclusion legislation passed in Congress as evidence of anti-Chinese attitudes in the United States; 
Whereas in 1943, in furtherance of American war objectives, at the urging of President Franklin D. Roosevelt, Congress repealed previously enacted legislation and permitted Chinese persons to become United States citizens; 
Whereas Chinese-Americans continue to play a significant role in the success of the United States; and 
Whereas the United States was founded on the principle that all persons are created equal: Now, therefore, be it  
 
1.AcknowledgementThat the House of Representatives regrets the passage of legislation that adversely affected people of Chinese origin in the United States because of their ethnicity. 
2.DisclaimerNothing in this resolution may be construed or relied on to authorize or support any claim, including but not limited to constitutionally based claims, claims for monetary compensation or claims for equitable relief against the United States or any other party, or serve as a settlement of any claim against the United States. 
 
Karen L. Haas,Clerk.
